       Case 1:20-cv-00281-SCY-JFR Document 9 Filed 10/30/20 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


CSI AVIATION, INC.,

       Plaintiff,

vs.                                                             Case No. 1:20-cv-00281-SCY-JFR


UNITED STATES OF AMERICA,

       Defendant.


                    AMENDED COMPLAINT FOR EXCISE TAX REFUND

       In accordance with the Court’s Order (Document 8) granting the Joint Motion for

Extension of Time to Respond to Complaint (Document 7), plaintiff CSI Aviation, Inc., by and

through its undersigned counsel, as its amended complaint against defendant United States of

America, states as follows:

                                         Nature of the Action

       1.         This action arises under 26 U.S.C. § 7422 for refund of excise taxes and statutory

additions thereon erroneously or illegally assessed or otherwise illegally exacted and collected

from Plaintiff.

                                       Jurisdiction and Venue

       2.         The Court has jurisdiction over the subject matter of the action. 28 U.S.C. §§

1331, 1346(a)(1).

       3.         Plaintiff exhausted its administrative remedies. 26 U.S.C. § 7422(a).

       4.         CSI Aviation’s principal place of business is within this judicial district. Venue in

this district is proper. 28 U.S.C. § 1402(a)(2).
       Case 1:20-cv-00281-SCY-JFR Document 9 Filed 10/30/20 Page 2 of 12




                                                Parties

       5.        CSI Aviation, Inc. is a corporation organized under the law of New Mexico. As a

person asserting a claim for refund of an excise tax alleged to have been erroneously or illegally

assessed or otherwise illegally exacted and collected, CSI Aviation is the proper party-plaintiff in

this action. 26 U.S.C. § 7422.

       6.        The United States of America is the proper party-defendant in this action. 26

U.S.C. § 7422.

                                         Allegations of Fact

       7.        At all times material to the claims stated in this action, CSI Aviation held a

certificate issued by the United States Federal Aviation Administration (FAA) authorizing CSI

Aviation to engage in the transportation of persons by air under Part 135 of FAA’s regulations,

14 C.F.R. Part 135.

       8.        During this time, CSI Aviation engaged in the business, inter alia, of furnishing

chartered on-demand transportation by air to destinations outside the United States of foreign

nationals held in the custody of the United States Immigration and Customs Enforcement

Agency (ICE) for removal from the United States. CSI Aviation performed these services

pursuant to contracts issued by ICE’s Compliance and Removals Division.

       9.        Under the terms of these contracts, the destination of flights, the timing of flights,

the number of foreign nationals transported on the flights, and the itinerary, number, and

duration of intermediate stops were dictated by ICE on an irregular basis, commonly with

unpredictable changes in the timing and the number of foreign nationals being transported. ICE

dictated the location, number, and duration of intermediate stops on short notice. All the foreign

                                                                                                     2
       Case 1:20-cv-00281-SCY-JFR Document 9 Filed 10/30/20 Page 3 of 12




nationals were transported to locations outside the United States and the 225-mile zone defined

by § 4262(c)(2) of the Internal Revenue Code (26 U.S.C.).

       10.     CSI Aviation timely filed Forms 720 Quarterly Federal Excise Tax Returns with

the office of the Internal Revenue Service at Ogden, Utah for the quarterly calendar periods

ending March 31, 2015, June 30, 2015, September 30, 2015, December 30, 2015, March 30,

2016, June 30, 2016, September 30, 2016, December 31, 2016, March 31, 2017, June 30, 2017

and September 30, 2017.

       11.     With the Forms 720, CSI Aviation timely paid the excise taxes imposed by §

4261(c) of the Internal Revenue Code, which imposes a tax on any transportation of any person

by air, if the transportation begins or ends in the United States.

       12.     By letter (Letter 2205-A (Rev. 10-20-10)) dated February 21, 2017, the Internal

Revenue Service notified CSI Aviation that it had selected CSI Aviation’s Forms 720 for

examination.

       13.     On April 27, 2018 and later the Internal Revenue Service assessed federal excise

taxes under § 4261(a) and § 4261(b) of the Internal Revenue Code and statutory interest thereon

against CSI Aviation for its transportation by air of foreign nationals held in ICE’s custody for

removal from the United States.

       14.     The § 4261(a) and § 4261(b) excise taxes and interest were assessed for the

quarterly calendar periods ending March 31, 2015, June 30, 2015, September 30, 2015,

December 30, 2015, March 30, 2016, June 30, 2016, September 30, 2016 and December 31,

2016 (“2015-16 Taxable Periods”) in the following amounts:

                   Taxable Period              Excise Tax            Statutory Interest
                   03/31/2015                  $1,095,209.35         $128,266.24
                   06/30/2015                     804,815.64           87,344.59
                   09/30/2015                     909,300.59           91,151.75
                                                                                               3
       Case 1:20-cv-00281-SCY-JFR Document 9 Filed 10/30/20 Page 4 of 12




                  12/31/2015                  1,251,470.31           115,844.19
                  03/31/2016                    939,181.00            76,684.14
                  06/30/2016                  1,442,609.16           104,139.26
                  09/30/2016                  1,344,257.76            82,858.38
                  12/31/2016                  2,029,017.71           103,249.33

These assessments are referred to hereinafter as “2015-2016 Assessments”.

       15.     By Forms 3552 Notice of Tax Due on Federal Tax Return (Rev. 2-2017) dated

April 27, 2018, the Internal Revenue Service notified CSI Aviation that the excise taxes were

due.

       16.     An authentic copy of the Forms 3552 that the Internal Revenue Service delivered

to CSI Aviation, with CSI Aviation’s employer identification number (EIN) redacted, is attached

to the original complaint as Exhibit A.

       17.     The Internal Revenue Service made the 2015-2016 Assessments before it had

completed its examination of the Forms 720.

       18.     By notices (CP504B) dated January 7, 2019, while CSI Aviation was timely and

properly disputing its tax liability by pursuing its administrative remedies, the Internal Revenue

Service notified CSI Aviation of its intent to seize its property in collection of the disputed

assessments.

       19.     On January 15, 2019, CSI Aviation timely filed its Form 12153 Request for

Collection Due Process or Equivalent Hearing pursuant to § 6330 of the Internal Revenue Code

with the Appeals Office of the Internal Revenue Service. CSI Aviation challenged, as

inappropriate and unduly intrusive, the Internal Revenue Service’s intention to levy on its

property while its administrative protest was pending before the Appeals Office.

       20.     By notice dated January 17, 2020, the Appeals Office sustained the Collection

Division’s proposed collection action.

                                                                                                4
       Case 1:20-cv-00281-SCY-JFR Document 9 Filed 10/30/20 Page 5 of 12




       21.     Neither the Collection Division nor any other administrative unit of the Internal

Revenue Service has asserted that jeopardy or any other urgency warranted the assessment of

federal excise taxes or issuance of the levy notices before the Internal Revenue Service’s

examination of the Forms 720 was completed or while CSI Aviation’s administrative protest was

pending or before its rights before the Appeals Division had been exhausted.

       22.     On February 18, 2020, CSI Aviation timely petitioned the United States Tax

Court for judicial review of the Internal Revenue Service’s determination of the proposed

collection action while it timely and properly pursues its judicial remedies in this action. The Tax

Court proceeding is pending.

                    Count I – Claim for Refund of Overpaid Excise Taxes
                               [The 2015-16 Taxable Periods]

       23.     CSI Aviation incorporates herein by reference the preceding allegations of the

complaint.

       24.     Under cover of Letter 950-E(DO) (6-2005) dated May 15, 2018, the Internal

Revenue Service furnished CSI Aviation with Form 5395 Excise Tax Examination Changes

(Rev. 6-2015) dated May 15, 2018 and Form 886A Explanation of Items dated May 15, 2018.

The Internal Revenue Service subsequently furnished CSI Aviation with a Form 5395 Excise Tax

Examination Changes (Rev. 6-2015) labeled “Corrected report” and dated May 16, 2018.

       25.     An authentic copy of the Letter 950-E(DO) (6-2005) dated May 15, 2018, Form

5395 Excise Tax Examination Changes (Rev. 6-2015) dated May 15, 2018, Form 886A

Explanation of Items dated May 15, 2018 and Form 5395 Excise Tax Examination Changes

(Rev. 6-2015) labeled “Corrected report” and dated May 16, 2018, with CSI Aviation’s EIN

redacted (collectively, “Proposed Excise Tax Changes”), is attached to the original complaint as

Exhibit B.
                                                                                                  5
      Case 1:20-cv-00281-SCY-JFR Document 9 Filed 10/30/20 Page 6 of 12




       26.     The Proposed Excise Tax Changes reported the results of the Internal Revenue

Service’s examination of the Forms 720 and proposed increases in the amounts of federal excise

tax owed by CSI Aviation under § 4261(a) and § 4261(b) of the Internal Revenue Code for the

2015-16 Taxable Periods and the quarterly calendar periods ending March 31, 2017, June 30,

2017 and September 30, 2017.

       27.     Federal excise taxes under § 4261(a) are assessed on the basis of a fixed

percentage of the amount paid for the taxable transportation of “any person”. The tax is divisible

within the meaning of Flora v. United States, 362 U.S. 145 (1960).

       28.     Federal excise taxes under § 4261(b) are assessed in a fixed amount on the

amount paid for “each domestic segment” of taxable transportation by air. The tax is divisible

within the meaning of Flora.

       29.     On July 12, 2018, CSI Aviation administratively protested the results of the

Internal Revenue Service’s examination of the Forms 720 and proposed increases in such federal

excise tax for the 2015-16 Taxable Periods and the quarterly calendar periods ending March 31,

2017, June 30, 2017 and September 30, 2017 (“July 12 Protest”).

       30.     An authentic copy of the July 12 Protest, with CSI Aviation’s EIN redacted, is

attached to the original complaint as Exhibit C.

       31.     On July 12 and 27, 2018, CSI Aviation paid under protest the sum of $50 for each

calendar quarterly period of the 2015-2016 Taxable Periods, for a total payment of $400. Each

payment was transmitted to the Internal Revenue Service as part of the administrative protest. An

authentic copy of CSI Aviation’s checks by which the payments were made for the quarterly

periods of the 2015-16 Taxable Periods other than the quarterly period ended March 31, 2015,

with CSI Aviation’s EIN and bank account number redacted, is included in Exhibit C.

                                                                                                6
       Case 1:20-cv-00281-SCY-JFR Document 9 Filed 10/30/20 Page 7 of 12




       32.     An authentic copy of CSI Aviation’s check by which the payment was made for

the quarterly period ended March 31, 2015, with CSI Aviation’s EIN and bank account number

redacted, is attached to the original complaint as Exhibit D.

       33.     The amount CSI Aviation paid for each calendar quarterly period of the 2015-

2016 Taxable Periods exceeds the divisible portion of such taxes assessed under § 4261(a) for

CSI Aviation’s transportation during such quarterly period of a foreign national in ICE’s custody

for removal from the United States, which the United States contends is taxable, and the divisible

portion of such taxes assessed under § 4261(b) for a segment of CSI Aviation’s air

transportation, which the United States contends is domestic and taxable.

       34.     By its payment of the divisible amounts of such taxes for the 2015-16 Taxable

Periods, CSI Aviation overpaid its excise tax liability for such taxable periods.

       35.     As part of its July 12 Protest, on July 12, 2018 CSI Aviation filed with the

Internal Revenue Service Forms 843 Claim for Refund and Request for Abatement for each of

the payments for the calendar quarterly periods of the 2015-16 Taxable Periods. With its

administrative protest and Forms 843, CSI Aviation asked that the increases in federal excise tax

be denied, the assessments of such tax be abated and its overpayments of such tax be refunded.

The grounds for this relief were stated in the administrative protest. The Forms 843 were

transmitted to the Internal Revenue Service as part of the administrative protest.

       36.     An authentic copy of the Forms 843 for the quarterly periods of the 2015-16

Taxable Periods other than the quarterly period ended March 31, 2015, with CSI Aviation’s EIN

redacted, is included in Exhibit C.

       37.     The Form 843 for the quarterly period ended March 31, 2015, with CSI

Aviation’s EIN redacted, attached to the original complaint as Exhibit E.

                                                                                                7
       Case 1:20-cv-00281-SCY-JFR Document 9 Filed 10/30/20 Page 8 of 12




       38.     By Letter 1364 (Rev. 2-2018) and dated January 23, 2020, the Internal Revenue

Service notified CSI Aviation that it denied the administrative protest, Forms 843 Claim for

Refund and Request for Abatement, refused to abate the 2015-2016 Assessments and refused to

refund the payments.

       39.     An authentic copy of Letter 1364 (Rev. 2-2018), dated January 23, 2020, with

CSI Aviation’s EIN redacted, is attached to the original complaint as Exhibit F.

       40.     CSI Aviation is not liable for any portion of the 2015-2016 Assessments. The

taxes were assessed or collected erroneously or otherwise illegally exacted and collected.

       41.     CSI Aviation is entitled to abatement of the 2015-2016 Assessments in full and

refund of the amounts paid or collected for such quarterly periods, plus statutory interest thereon

to the fullest extent permitted by law. As grounds for such recovery, CSI Aviation incorporates

herein by reference the statements contained in its Forms 843.

       42.     CSI Aviation is the sole owner of its claim stated in Count I of its complaint in

this action and has not assigned the claim.

                   Count II – Claim for Refund of Overpaid Excise Taxes
                                [The 2017 Taxable Periods]

       43.     CSI Aviation incorporates herein by reference the preceding allegations of the

complaint.

       44.     By letter dated January 23, 2020, the Internal Revenue Service notified CSI

Aviation that it denied its administrative protest of the proposed assessment of excise taxes for

the quarterly calendar periods ending March 31, 2017, June 30, 2017 and September 30, 2017

(“2017 Taxable Periods”).




                                                                                                 8
       Case 1:20-cv-00281-SCY-JFR Document 9 Filed 10/30/20 Page 9 of 12




       45.     An authentic copy of January 23, 2020 and the letter’s enclosed Form 5385 (Rev.

May 1989) Excise Tax Examination Changes), with CSI Aviation’s EIN redacted, is attached to

hereto as Exhibit G.

       46.     On information and belief, the Internal Revenue Service subsequently assessed §

4261(a) and § 4261(b) excise taxes and interest for the 2017 Taxable Periods in the following

amounts:

                   Taxable Period             Excise Tax             Statutory Interest
                   03/31/2017                 $1,107,303.09          $158,069.43
                   06/30/2017                  1,068,696.30           135,309.19
                   09/30/2017                    919,910.92           112,863.62

These assessments are referred to hereinafter as “2017 Assessments”.

       47.     The Internal Revenue Service did not give CSI Aviation notice of the 2017

Assessments in accordance with 26 U.S.C. § 6303.

       48.     On April 27, 2020, CSI Aviation paid under protest the sum of $50 for each

calendar quarterly period of the 2017 Taxable Periods, for a total payment of $150.

       49.     The amount CSI Aviation paid for each calendar quarterly period of the 2017

Taxable Periods exceeds the divisible portion of such taxes assessed under § 4261(a) for CSI

Aviation’s transportation during such quarterly period of a foreign national in ICE’s custody for

removal from the United States, which the United States contends is taxable, and the divisible

portion of such taxes assessed under § 4261(b) for a segment of CSI Aviation’s air

transportation, which the United States contends is domestic and taxable.

       50.     By its payment of the divisible amounts of such taxes for the 2017 Taxable

Periods, CSI Aviation overpaid its excise tax liability for such taxable periods.

       51.     On April 27, 2020 CSI Aviation filed with the Internal Revenue Service Forms

8849 Claim for Refund of Excise Taxes for each of the payments for the calendar quarterly
                                                                                        9
      Case 1:20-cv-00281-SCY-JFR Document 9 Filed 10/30/20 Page 10 of 12




periods of the 2017 Taxable Periods. With its July 12 Protest and Forms 8849, CSI Aviation

asked that the increases in federal excise tax be denied, the assessments of such tax be abated and

its overpayments of such tax be refunded. The grounds for this relief were stated in the

administrative protest and Forms 8849.

       52.     An authentic copy of the Forms 8849 and attachments for the quarterly periods of

the 2017 Taxable Periods, with CSI Aviation’s EIN redacted, is attached hereto as Exhibit H.

       53.     The six-month anniversary of CSI’s filing of the Forms 8849 was October 27,

2020. As of the date of filing of the amended complaint, the Internal Revenue Service has not

notified CSI Aviation of any action on the Forms 8849.

       54.     By notices (CP297) dated May 11, 2020 and its letter LTR 544C dated August 13,

2020, and while CSI Aviation was timely and properly disputing its tax liability by pursuing its

administrative and judicial remedies, the Internal Revenue Service notified CSI Aviation of its

intent to seize its property in collection of the 2017 Assessments.

       55.     On September 3, 2020, CSI Aviation timely filed its Form 12153 Request for

Collection Due Process or Equivalent Hearing pursuant to § 6330 of the Internal Revenue Code

with the Appeals Office of the Internal Revenue Service. CSI Aviation challenged, as

inappropriate and unduly intrusive, the Internal Revenue Service’s intention to levy on its

property while its administrative and judicial remedies were pending. The Form 12153 request is

pending.

       56.     CSI Aviation is not liable for any portion of the 2017 Assessments. The taxes

were assessed or collected erroneously or otherwise illegally exacted and collected.

       57.     CSI Aviation is entitled to abatement of the 2017 Assessments in full and refund

of the amounts paid or collected for such quarterly periods, plus statutory interest thereon to the

                                                                                                10
      Case 1:20-cv-00281-SCY-JFR Document 9 Filed 10/30/20 Page 11 of 12




fullest extent permitted by law. As grounds for such recovery, CSI Aviation incorporates herein

by reference the statements contained in its Forms 8849.

       58.     CSI Aviation is the sole owner of its claim stated in Count II of its amended

complaint and has not assigned the claim.

       WHEREFORE, Plaintiff CSI Aviation, Inc. prays for entry of judgment in its favor and

against the United States:

       A.      Determining that CSI Aviation is not liable for any portion of the 2015-2016

Assessments or 2017 Assessments;

       B.      Ordering the United States to abate the 2015-2016 Assessments and 2017

Assessments in full;

       C.      Ordering the United States to pay CSI Aviation the principal amount of $550, plus

statutory interest thereon to the fullest extent permitted by law, plus post-judgment interest

thereon to the fullest extent permitted by law;

       D.      Awarding CSI Aviation its costs; and

       E.      Granting CSI Aviation such other and further relief as is just and proper.

                                      Respectfully submitted,

                                      KENNEDY HERNANDEZ
                                      & ASSOCIATES, PC
                                         Paul J. Kennedy
                                         Jessica M. Hernandez
                                         Attorneys for Plaintiff
                                         201 12th St. NW
                                         Albuquerque, NM 87102
                                         (505) 842-8662




                                                                                                 11
      Case 1:20-cv-00281-SCY-JFR Document 9 Filed 10/30/20 Page 12 of 12




                                     MARRS GRIEBEL LAW, LTD

                                     By     /s/ Clinton W. Marrs
                                          Clinton W. Marrs
                                          Attorneys for Plaintiff
                                          1000 Gold Avenue SW
                                          Albuquerque, NM 87102
                                          (505) 433-3926


                                     Certificate of Service

      IT IS HEREBY CERTIFIED that service of the foregoing paper has been made on
October 30, 2020 by electronic notification to:

       Michelle C. Johns
       Tax Division
       U.S. Department of Justice
       717 N. Harwood, Suite 400
       Dallas, TX 75201
       Attorneys for United States

/s/ Clinton Marrs
Clinton W. Marrs




                                                                              12
